Citation Nr: 0704061	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  05-09 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for Department of Veterans 
Affairs (VA) death benefits.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had recognized guerrilla service from January 
1943 to July 1945.  He died in April 1948.  The appellant 
claims entitlement to VA benefits as his surviving child.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2004 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines, which denied the appellant's claim 
for entitlement to basic eligibility for VA death benefits.  


FINDINGS OF FACT

1.  The appellant is an adult married daughter of the 
deceased veteran.  

2.  The appellant was born in October 1929, and her 18th 
birthday was in October 1947.  

3.  The appellant is more than 23 years old.  There is no 
evidence or allegation that she became permanently incapable 
of self-support prior to reaching age 18.  


CONCLUSION OF LAW

The appellant is not eligible for VA death benefits as a 
child of a veteran.  38 U.S.C.A. §§ 101(4), 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.57, 
3.159 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act.

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that when the interpretation of a statute is dispositive 
of the issue on appeal, neither the duty to assist nor the 
duty to notify provisions of the VCAA are implicated.  The 
Court has recognized that enactment of the VCAA does not 
affect matters on appeal from the Board when the question is 
limited to statutory interpretation.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 
227, 231- 32 (2000).  

As there is no dispute as to the underlying facts of this 
case relating to the underlying issue of whether the 
appellant may be recognized as a "child" for purpose of 
paying the claimed VA benefits, and since the Board has 
denied the claim as a matter of law, there is no issue as to 
whether VA has complied with its duty to notify or assist the 
appellant and there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
this claim.  38 U.S.C. §§ 5102, 5103 and 5103A (West 2002); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Legal Analysis.

The appellant seeks VA death benefits, as a surviving child 
of the deceased veteran.  For the purpose of determining 
entitlement of benefits, the term "child of the veteran" 
means an unmarried person who is a legitimate child who is 
under the age of 18 years, or who, before reaching the age of 
18 years, became permanently incapable of self-support, or 
who, after reaching the age of 18 years and until completion 
of education or training (but not after reaching the age of 
23 years) is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4) (A); 38 C.F.R. 
§ 3.57.  

In this case, the record indicates that the appellant's 
Application for Dependency and Indemnity Compensation, Death 
Pension, and Accrued Benefits by a Surviving Spouse or Child, 
VA Form 21-534, shows that she was born in October 1929, as a 
natural child of the veteran.  Thus, at the time of her April 
2003 application for benefits, the appellant was older than 
the maximum allowable age of 23 years for purposes of 
satisfying the definition of "child."  Moreover, the evidence 
of record establishes that the appellant is legally married.  
In addition, the appellant has not alleged, and there is no 
evidence of record showing, that she became permanently 
incapable of self-support prior to her 18th birthday in 
October 1947.  Thus, the appellant is not a "child" for 
purposes of establishing legal entitlement to VA benefits.  
Id.  Accordingly, the appellant's claim must be denied for 
lack of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261, 
265 (1996) (where the law, not the evidence, is dispositive, 
the appeal should be terminated for lack of legal merit or 
entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995).  


ORDER


Entitlement to basic eligibility for VA death benefits is 
denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


